Case 1:17-cv-00116-IMK-JPM Document 207 Filed 03/04/19 Page 1 of 2 PagelD #: 1740

IN THE UNITED STATES DISTRICT COURT

 

FOR THE NORTHERN DISTRICT OF WEST VIRGINIA FILED
) MAR = 4 2019
) U.S. DISTRICT C
BIOGEN INTERNATIONAL GMBH & pISTRICT COURT wunp
and BIOGEN MA INC.,
Plaintiffs, ) Civil Action No. 1:17-ev-116-IMK
v. )
)
MYLAN PHARMACEUTICALS INC., __)
)
Defendant. )

 

JOINT STIPULATION AND ORDER
RESOLVING DISCOVERY DISPUTE

WHEREAS, Defendant Mylan Pharmaceuticals Inc. (hereinafter “Defendant” or
“Mylan”) served a Notice of Deposition on Dr. Rajendra Kumar Joshi, one of the inventors listed
on U.S. Patent No. 7,619,001; and

WHEREAS Plaintiffs Biogen International GmbH and Biogen MA Inc. (collectively
“Plaintiffs” or “Biogen”) have represented to Mylan that Dr. Joshi is in failing health and unable
to sit for a deposition in this litigation;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
between Plaintiffs and Defendant, subject to the approval of the Court, that:
1. Biogen will not rely on or submit at trial, in support of any motion or any expert
report, any testimony by Dr. Joshi, including any live testimony or recorded
testimony in a transcript, declaration or affidavit ; and

2. Mylan will withdraw its notice of deposition to Dr. Joshi.

Respectfully submitted this 4th day of March 2019.
Case 1:17-cv-00116-IMK-JPM Document 207 Filed 03/04/19 Page 2 of 2 PagelD #: 1741

BIOGEN INTERNATIONAL GMBH and
BIOGEN MA INC.

/s/ James F. Companion

James F. Companion, Esquire (#790)
jfc@schraderlaw.com

SCHRADER COMPANION, DuFF & LAw, PLLC
The Maxwell Centre

32-20th Street, SUite 500

Wheeling, WV 26003

Phone: (304) 233-3390

Of Counsel:

Andrew Renison
andrew.renison@finnegan.com
James B. Monroe
james.monroe@finnegan.com
Li Feng

li. feng@finnegan.com

Sanya Sukduang
sanya.sukduang@finnegan.com
Jeanette Roorda
jeanette.roorda@finnegan.com
Paul W. Browning
paul.browning@finnegan.com
FINNEGAN, HENDERSON, FARABOW, GARRETT
& DUNNER LLP

901 New York Avenue, NW
Washington, DC 20001-4413
Tel: (202) 408-4000

MYLAN PHARMACEUTICALS INC.

/s/ William J. O’Brien

Gordon H. Copland, Esquire (WV Bar # 828)
gordon.copland@steptoe-johnson.com
William J. O’Brien, Esquire (WV Bar # 10549)
william.obrien@steptoe-johnson.com
STEPTOE & JOHNSON PLLC

400 White Oaks Blvd.

Bridgeport, WV 26330

Tel: (304) 933-8000

Of Counsel:

Shannon M. Bloodworth
sbloodworth@perkinscoie.com
Brandon M. White
bwhite@perkinscoie.com

PERKINS COIE LLP

700 Thirteenth Street, N.W., Suite 600
Washington, D.C. 20005-3960

(202) 654-6200

David L. Anstaett
danstaett@perkinscoie.com
Emily J. Greb
egreb@perkinscoie.com
PERKINS COIE LLP

33 East Main Street, Suite 201
Madison, WI 53703

(608) 663-7460

Courtney Prochnow
cprochnow@perkinscoie.com
PERKINS COIE LLP

1888 Century Park East Suite 1700
Los Angeles, CA 90067

(310) 788-9900

So Ordered this Ys day of Vhareh, 2019
Gove: V/A Keele

IRENE M. KEELEY,
United States District Judge

2
